Name: Council Regulation (EEC) No 3618/87 of 30 November 1987 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Tunisia amending the Agreement concerning certain wines originating in Tunisia and entitled to a designation of origin
 Type: Regulation
 Subject Matter: international affairs;  trade;  international trade;  beverages and sugar;  tariff policy;  Africa
 Date Published: nan

 2.12.1987 EN Official Journal of the European Communities L 340/27 COUNCIL REGULATION (EEC) No 3618/87 of 30 November 1987 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Tunisia amending the Agreement concerning certain wines originating in Tunisia and entitled to a designation of origin THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the cooperation agreement between the European Economic Community and the Republic of Tunisia signed on 25 April 1976, and in particular Article 20 (2) and (3) thereof, Whereas, by Regulation (EEC) No 2457/78 (1), the Council approved, on behalf of the Community, the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Tunisia concerning certain wines originating in Tunisia and entitled to a designation of origin; whereas that Agreement drew up a list of wines admitted free of import duty into the Community within an annual tariff quota of 50 000 hectolitres; Whereas wines bearing the designation Coteaux d'Utique have been recognized as entitled to registered designation of origin (appellation d'origine controlÃ ©e) status pursuant to Commission Regulation (EEC) No 997/81 (2), as amended by Regulation (EEC) No 1224/83 (3), HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Tunisia amending the Agreement concerning certain wines originating in Tunisia and entitled to a designation of origin is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1987. For the Council The President N. WILHJELM (1) OJ No L 296, 21. 10. 1978, p. 1. (2) OJ No L 106, 16. 4. 1981, p. 1. (3) OJ No L 134, 21. 5. 1983, p. 1.